Citation Nr: 1813038	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-44 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.  

2. Entitlement to service connection for coronary artery disease (CAD) and congestive heart failure (CHF), to include as secondary to the service-connected asbestosis.  

3. Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from October 1955 to August 1964.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions dated in March 2016 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for CAD and CHF, to include as secondary to the service-connected asbestosis, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veterans COPD results from in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for COPD, as a result of in-service asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable determination to grant service connection for COPD, the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for COPD, in light of the record and the governing legal authority, the Board finds that the evidence is in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, private medical records show that the Veteran has COPD.  See, e.g., January 2016 VA respiratory examination.  

The Veteran contends that his COPD is due to his asbestos exposure in service.  See, e.g., August 2014 statement.  He explained that during service he worked in boiler rooms aboard ships where engines were encased in asbestos.  Id.  On one of the ships, he had to do an overhaul that required removal of asbestos casing and reinstallation of the asbestos encapsulator.  Id.  

Service personnel records show that the Veteran served aboard multiple ships in the US Navy to include the USS Maddox, the USS Frank E. Evans, and the USS Buchanan.  The service records also indicate that he was a boiler technician and on multiple occasions went to boilerman schoo1.  Further, in the March 2016 rating decision, the RO granted service connection for asbestosis based on the determination that the Veteran was a boilermaker in service and thus had a high probability of exposure to asbestos.  Thus VA has conceded that the Veteran had exposure to asbestos in service. 

With regard to the matter of nexus, the Board acknowledges that there is an unfavorable VA opinion signed in March 2016, whereby the examiner opined that COPD was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness because COPD was likely related to the Veteran's smoking.  However, there is also a favorable opinion rendered by the Veteran's private doctor.  In April 2016 the Veteran's private doctor noted that the Veteran has chronic respiratory problems.  The doctor further noted that a chest CT scan done that same month was consistent with symptoms of asbestosis and COPD (emphysema).  She opined that the Veteran has a history of long-term exposure to asbestos from his shipboard duties and that asbestos exposure is very likely the cause of his disease.  

Considering the totality of the evidence of record, the Board finds that such evidence is at least in equipoise on the question of a nexus between the Veteran's asbestos exposure in service and his current COPD.  Although the VA examiner attributed the Veteran's COPD to his prior smoking history, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  The reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Also, a January 2001 private medical record shows that the Veteran had quit smoking 10 years earlier.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for COPD, as a result of in-service asbestos exposure, is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

ORDER

Service connection for COPD, as a result of in-service asbestos exposure, is granted. 

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for CAD and CHF, to include as secondary to the service-connected asbestosis and entitlement to an initial compensable rating for bilateral hearing loss must be remanded for further development.  The Board regrets the delay associated with this remand, but finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

As for the issue of service connection for CAD and CHF, to include as secondary to the service-connected asbestosis, in March 2016 a VA registered nurse opined that the Veteran's CAD and CHF are separate and distinct conditions from the Veteran's asbestosis and that, as such, it is less likely than not that they are proximately due to or the result of asbestosis.  However, the examiner did not address whether the Veteran's CAD and CHF were aggravated by his service-connected asbestosis.  In a secondary service-connected claim, a medical opinion that a disability is not the result of, or due to, an already service-connected disability does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  

Further, in a January 2018 brief, the Veteran's representative contended that, as the March 2016 examiner was a nurse practitioner, she lacked the necessary expertise of a cardiologist to render a proper opinion.  The representative noted that medical treatises show that impaired respiratory functioning significantly impacts cardiovascular functioning.  In this regard, the Board notes that nurses under ordinary circumstances are capable of providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the United States Court of Appeals for Veterans Claims (Court) indicated that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, however, because the question at issue involves a matter of particular medical complexity, the Board believes an examiner with the appropriate expertise should answer the questions regarding the etiology of the Veteran's CAD and CHF.  An opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  Black v. Brown, 10 Vet. App. 279 (1997).

As for the issue of an initial compensable rating for bilateral hearing loss, the Veteran through his representative in the January 2018 brief contended that his hearing loss increased in severity since his last VA examination in January 2016.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to support adequately the decision in an appeal for an increased rating).  Thus, here, the Veteran should be afforded a new examination to determine the current level of severity of his bilateral hearing loss.  

Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not appear to have been met with regard to the issue of entitlement to service connection for CAD and CHF.  Thus, the Veteran should be sent a VCAA-compliant notice letter pertaining to this claim.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter which informs him of what the evidence must show to establish service connection for CAD and CHF, on direct and secondary bases.

2. Then, schedule the Veteran for a VA heart examination with a medical doctor, preferably a cardiologist, to the extent possible.  The examiner must review the claims file.  Any necessary studies or tests should be conducted.  Upon review of the record and an interview and examination of the Veteran, the examiner is asked to do the following:
   
a.) Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's CAD and CHF were incurred during service.  The examiner is asked to address the June 1964 service treatment record that shows an innocent heart murmur.  

b.) Opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's CAD and CHF were either caused, or aggravated, by the Veteran's service-connected asbestosis.  If so, the examiner should identify the degree of impairment that is due to such aggravation by the asbestosis.  In rendering the opinion, the examiner is asked to address the January 2018 brief whereby the Veteran's representative referenced medical treatises showing that impaired respiratory functioning significantly impacts cardiovascular functioning.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Also, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner is asked to: 

a.) utilize the appropriate Disability Benefits Questionnaire.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

b.) describe in the evaluation report, the functional effects caused by a hearing disability, including on the Veteran's occupational functioning and daily activities and as described in his own words.  
A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all question(s) posed are not answered or sufficiently answered, the case should be returned to the examiner(s) for completion of the inquiry.

5. Then, readjudicate the claims for service connection for CAD and CHF, to include as secondary to the service-connected asbestosis, and for an initial compensable rating for bilateral hearing loss.  If these benefits are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2017).  He has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


